     Case 3:18-cv-00461-RCJ-WGC Document 74 Filed 09/18/20 Page 1 of 3




 1   Katherine F. Parks, Esq. - State Bar No. 6227
     Thorndal Armstrong Delk Balkenbush & Eisinger
 2
     6590 S. McCarran Blvd., Suite B
 3   Reno, Nevada 89509
     (775) 786-2882
 4   kfp@thorndal.com
     Attorneys for Defendants
 5
     CHURCHILL COUNTY AND BENJAMIN TROTTER
 6
                                 UNITED STATES DISTRICT COURT
 7
 8                                       DISTRICT OF NEVADA

 9    MICHAEL ERWINE, an individual,                         CASE NO. 3:18-cv-00461-RCJ-WGC
10                                        Plaintiff,
                                                             STIPULATION AND ORDER TO
11
      vs.                                                    EXTEND DISCOVERY DEADLINES
12
      CHURCHILL COUNTY, a political subdivision
13    of the State of Nevada; CHURCHILL COUNTY
14    SHERIFF BENJAMIN TROTTER; and DOES 1
      through 10 inclusive,
15
                                          Defendants.
16
17
             COME NOW Plaintiff, MICHAEL ERWINE, and Defendants, CHURCHILL COUNTY
18
     and BENJAMIN TROTTER, by and through their undersigned attorneys of record, hereby move
19
     this Court to extend the current discovery deadlines for an additional thirty (30) days.
20
             The parties request that the discovery deadline of December 1, 2020, be extended for an
21
     additional thirty (30) days to and including December 31, 2020.
22
             The parties request that the deadline for rebuttal expert witnesses and witness reports of
23
     October 2, 2020, be extended for an additional thirty (30) days to and including November 2,
24
     2020.
25
             The parties request that the deadline for filing dispositive motions of December 31,
26
     2020, be extended for an additional thirty (30) days to and including January 30, 2021.
27
             The parties request that the deadline to file the Joint Pre-Trial order of December 31,
28
     2020, be extended for an additional thirty (30) days to and including January 30, 2021.. In the


                                                       -1-
     Case 3:18-cv-00461-RCJ-WGC Document 74 Filed 09/18/20 Page 2 of 3




 1   event dispositive motions are filed, the filing of the Joint Pre-Trial Order shall be suspended until
 2   thirty (30) days after the Court enters it decision of the dispositive motion, if any.
 3          That a stipulation or motion for modification or extension of this discovery plan and
 4   scheduling order must be made no later than twenty-one (21) days prior to the discovery deadline
 5   sought to be extended.
 6          The parties hereby stipulate and agree that this request is not made for any improper
 7   purpose or for purposes of delay and that no party shall be prejudiced by same.
 8          Should the Court grant the instant request, the following new deadlines shall apply:
 9          Discovery Deadline
10          December 31, 2020
11          Rebuttal Expert Disclosure Deadline
12          November 2, 2020
13          Dispositive Motion Deadline
14          January 30, 2021
15          Joint Pre-Trial Order Deadline
16          March 1, 2021
17
18                                                       DATED this 17th day of September, 2020.
      DATED this 17th day of September, 2020.
19
      LUKE ANDREW BUSBY, LTD                             THORNDAL ARMSTRONG
20                                                       DELK BALKENBUSH & EISINGER
21
      By: / s / Luke A. Busby                            By: / s / Katherine F. Parks
22       Luke A. Busby, Esq.                                Katherine F. Parks, Esq.
         State Bar No. 10319                                State Bar No. 6227
23                                                          6590 S. McCarran Blvd., Suite B
         316 California Avenue, #82
24       Reno, Nevada 89509                                 Reno, Nevada 89509
         T: 775-453-0112                                    T: (775) 786-2882
25       luke@lukeandrewbusbyltd.com                        F: (775) 786-8004
         Attorneys for Plaintiff                             kfp@thorndal.com
26                                                          Attorneys for Defendants
27
28



                                                      -2-
     Case 3:18-cv-00461-RCJ-WGC Document 74 Filed 09/18/20 Page 3 of 3




                                       ORDER
 1
 2     IT IS SO ORDERED.

 3     DATED: September 18, 2020.
 4
 5                                      _____________________________________
                                        UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         -3-
